II116th CONGRESS1st SessionS. 807IN THE SENATE OF THE UNITED STATESMarch 14, 2019Ms. Ernst (for herself, Mr. Lankford, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require recipients of Federal funds to disclose information relating to programs, projects, or
			 activities carried out using the Federal funds. 
	
		1.Short titleThis Act may be cited as the Cost Openness and Spending Transparency Act of 2019 or the COST Act.
		2.Disclosure requirements for recipients of Federal funds
			(a)In generalSubchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the
			 following:
				
					1356.Disclosure requirements for recipients of Federal funds
						(a)In generalAn individual or entity (including a State or local government and a recipient of a Federal
			 research grant) carrying out a program, project, or activity that is, in
			 whole or in part, carried out using Federal funds shall clearly state in
			 any statement, press release, requests for proposal, bid solicitation, or
			 other document describing the program, project, or activity, other than a
			 communication containing not more than 280 characters—
							(1)the percentage of the total costs of the program, project, or activity which will be financed with
			 Federal funds;
							(2)the dollar amount of the Federal funds made available for the program, project, or activity; and
							(3)the percentage of the total costs of, and dollar amount for, the program, project, or activity that
			 will be financed by nongovernmental  sources.
							(b)NoncomplianceIf the Director of the Office of Management and Budget determines that an individual or entity is
			 failing to comply with subsection (a), the Director may direct the head of
			 each agency providing Federal funds to the individual or entity to
			 withhold not more than 25 percent of the amount of Federal funds that
			 would otherwise be provided to the individual or entity, until the date on
			 which the individual or entity complies with subsection (a)..
			(b)Technical and conforming amendmentThe table of sections for subchapter III of chapter 13 of title 31, United States Code, is amended
			 by adding at the end the following:
				1356. Disclosure requirements for recipients of Federal funds..